*1004On Application for Rehearing.
Told, J.
The objection to the alteration by the clerk of tlie order of seizure and sale, in the particular of allowing the taxes in diminution of tlie credits admitted in the order, cannot bo considered under the pleading's, which do not set up this objection as a ground of injunction.
The complaint in the petition to the action of tlie clerk, under the instruction of the Bank’s attorney, was in reducing the amount of property to be seized. This point, too, was barely and obscurely referred to, even in tfie original brief of plaintiffs, and not at all in the brief of defendants, which indicates that it had not been asserted or relied on in the lower court.
All other points, referred to in this application, were disposed of in our original opinion, which we see no reason to change.
Rehearing refused.